internal_revenue_service number release date index number --------------------------------------- ------------------------ ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no --------------- telephone number --------------------- refer reply to cc pa apjp b01 plr-132947-06 date date --- sec_3402 - income_tax collected at source sec_3402 - income_tax collected at source sec_3402 - withholding on gambling winnings legend state lottery --------------------------------------- dollar_figurex dear --------------------------------------- this is in response to state lottery’s request dated date in which it requested a ruling under sec_3402 specifically state lottery requests a ruling that if a player purchases one lottery ticket for an online game and that ticket has more than one panel for the same lottery drawing then all winning panels for the same lottery draw from the single lottery ticket are treated as identical wagers a player of an online state lottery game may purchase one ticket with up to ten different panels for the same draw date the player selects six numbers on a panel each panel on the single ticket represents a separate play for that lottery draw date each play costs dollar_figurex a player may play the same numbers for more than one draw a player may have multiple winning panels from the same lottery draw on a single lottery ticket law and analysis facts sec_3402 of the internal_revenue_code provides the general_rule that every person including the government of the united_states a state or a political_subdivision thereof or any instrumentalities of the foregoing making any payment of winnings_which_are_subject_to_withholding shall deduct and withhold from such payment a tax in an amount equal to percent of such payment plr-132947-06 sec_3402 of the code provides that for purposes of sec_3402 the term winnings_which_are_subject_to_withholding means proceeds of more than dollar_figure from a wager placed in a lottery conducted by an agency of a state acting under authority of state law but only if such wager is placed with the state_agency conducting such lottery or with its authorized employees or agents sec_31_3402_q_-1 of the employment_tax regulations provides definitions and special rules for determining the amount of proceeds from a wager sec_31_3402_q_-1 provides in part that for amounts paid after date with respect to identical wagers are treated as paid with respect to a single wager for purposes of calculating the amount of proceeds from a wager for example amounts paid on two bets placed in a parimutuel pool on a particular horse to win a particular race are treated as paid with respect to the same wager however those two bets would not be identical were one to win and the other to place or if the bets were placed in different parimutuel pools eg a pool conducted by the racetrack and a separate pool conducted by an off-track betting establishment in which the wagers are not pooled with those placed at the track tickets purchased in a lottery generally are not identical wagers because the designation of each ticket as a winner generally would not be based on the occurrence of the same event eg the drawing of a particular number the identical wager provisions in sec_31_3402_q_-1 were adopted pursuant to treasury_decision f_r 1983_2_cb_213 the preamble to t d explains the rule in part as follows under sec_31_3402_q_-1 identical bets are those in which winning depends on the occurrence or non-occurrence of the same event or events for example two wagers on a horse to win a particular race generally are identical but wagers containing different elements eg and exacta and a trifecta are not identical although multiple winning panels are based on the occurrence of a single lottery draw just as trifecta and exacta winning tickets are based on a single horse race the wagers on each panel of a single ticket are not identical unless the player selects the same six numbers on the multiple panels that is assuming the numbers are not the same the panels contain different elements and thus constitute multiple wagers because the wagers are not identical the winning amounts do not need to be aggregated under the identical wagers provisions of sec_3402 and sec_31_3402_q_-1 plr-132947-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely carol nachman acting senior technician reviewer administrative provisions and judicial practice procedure administration cc federal state local governments group manager
